Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/16/2021 has been entered.

 Response to Amendment
Amendment filed on 1/16/2021 does not constitute new matter, and has been accepted by Examiner.
Furthermore, the Amendment after Notice of Allowance dated 12/9/2021 has been accepted.

Allowable Subject Matter
Claims 1-3, 5-16, 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of Bell et al. (US 2013/0078979; hereinafter Bell), Briseboise (US 2011/0086614; hereinafter Briseboise) and Vikberg et al. (US 2010/0309886; hereinafter Vikberg) cannot singularly encompass all the features and limitations of the claim, nor can said references be combined with each 
a transmitting system configured to:
transmit a signal at a signal power such that a received signal power within a designated area is greater than a received signal power associated with a commercial carrier associated with said designated area; 
a receiving system configured to:
receive a signal transmitted by the wireless device wherein said higher signal power causing said wireless device to attach to said system; and 
a processing system configured to: 
receive the signal received by the receiving system; 
determine at least one characteristic value from the received signal; 
determine a signal mode of operation of the wireless device from the determined at least one characteristic value; 
determine whether the received signal is decodable based on information available to the system; 
wherein said signal determined not decodable:
retain said signal at said signal power; 

in combinations with all the rest of the features and limitations within the claim.

Depending claims 2, 3, 5-16, and 18-25 are also allowed with the same rationale.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHUCK HUYNH/Primary Examiner, Art Unit 2644